EXHIBIT 10.21

BARRETT BUSINESS SERVICES, INC.

SUMMARY OF COMPENSATION ARRANGEMENTS

NON-EMPLOYEE DIRECTORS

As of January 1, 2009, compensation arrangements for non-employee directors of
Barrett Business Services, Inc. (the “Company”), consist of (a) an annual
retainer of $24,000 payable in cash in two equal installments on January 1 and
July 1 and (b) stock options of 2,000 shares of Company common stock with an
exercise price equal to fair market value at the date of grant (January 16,
2009), vesting in four equal annual installments beginning one year following
the date of grant and expiring on January 16, 2019. Each non-employee director
is expected to purchase Company common stock in the open market with 40% of his
or her annual retainer.